Exhibit 10.20

 

[FORM OF STANDARD NONQUALIFIED STOCK OPTION AGREEMENT]

 

CELL THERAPEUTICS, INC.

NOVUSPHARMA S.p.A. STOCK OPTION PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

Grant #             

 

Cell Therapeutics, Inc. (the “Company”) hereby grants you,              (the
“Employee”), a nonqualified stock option under the Company’s Novuspharma S.p.A.
Stock Option Plan (the “Plan”), to purchase shares of common stock of the
Company (“Shares”). The date of this Agreement is              (the “Grant
Date”). In general, the latest date this option will expire is              (the
“Expiration Date”). However, as provided in Appendix A (attached hereto), this
option may expire earlier than the Expiration Date. Subject to the provisions of
Appendix A and of the Plan, the principal features of this option are as
follows:

 

Maximum Number of Shares Purchasable with this Option:             

Purchase Price per Share: $            

 

Scheduled Vesting Dates:

--------------------------------------------------------------------------------

   Number of Shares:


--------------------------------------------------------------------------------

Vesting Commencement Date

         

--------------------------------------------------------------------------------

One year following the Vesting

    

Commencement Date (the “First Anniversary”)

         

--------------------------------------------------------------------------------

Each month following the First Anniversary

         

--------------------------------------------------------------------------------

 

Event Triggering
Termination of Option:

--------------------------------------------------------------------------------

   Maximum Time to Exercise
After Triggering Event*:


--------------------------------------------------------------------------------

Termination of Service within 1 year of Vesting Commencement Date

   None

Termination of Service due to Disability

   None

Termination of Service due to death

   1 year

All other Terminations of Service

   None

 

* However, in no event may this option be exercised after the Expiration Date.

 

Your signature below indicates your agreement and understanding that this option
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 3 through 5 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS OPTION.

 

CELL THERAPUETICS, INC.   EMPLOYEE By                                      
                                                                           
                                        

Title:

   



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

 

1. Grant of Option. The Company hereby grants to the Employee under the Plan, as
a separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a nonqualified stock
option to purchase, on the terms and conditions set forth in this Agreement and
the Plan, all or any part of an aggregate of the maximum number of Shares set
forth on the first page of this Agreement.

 

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be equal to the per Share price set forth on the first page of
this Agreement.

 

3. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this option will vest according to the vesting schedule set forth on
the attached Nonqualified Stock Option Agreement, until the right to exercise
this option shall have vested with respect to one hundred percent (100%) of such
Shares. Shares scheduled to vest on any such date actually will vest only if the
Employee has not incurred a Termination of Service prior to such date.

 

4. Termination of Option. In the event of the Employee’s Termination of Service
for any reason other than death, the Employee may, on or before the date of such
Termination of Service, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this option.

 

5. Death of Employee. In the event that the Employee dies while in the employ of
the Company and/or an Affiliate, the Employee’s designated beneficiary, or if no
beneficiary survives the Employee, the administrator or executor of the
Employee’s estate, may, within one (1) year after the date of death, exercise
any vested but unexercised portion of the option. Any such transferee must
furnish the Company (a) written notice of his or her status as a transferee, (b)
evidence satisfactory to the Company to establish the validity of the transfer
of this option and compliance with any laws or regulations pertaining to such
transfer, and (c) written acceptance of the terms and conditions of this option
as set forth in this Agreement.

 

6. Persons Eligible to Exercise Option. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this option shall
be exercisable during the Employee’s lifetime only by the Employee.

 

7. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

 

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased (a) by giving notice of
exercise in such form or manner as the Company may designate, (b) providing full
payment of the Exercise Price (and the amount of any income and employment tax
the Company determines is required to be withheld by reason of the exercise of
this option or as is otherwise required under Paragraph 10 below and any
applicable fees), and (c) giving satisfactory assurances in the form or manner
requested by the Company that the shares to be purchased upon the exercise of
this option are being purchased for investment and not with a view to the
distribution thereof. Exercise of this option, other than through a stock
broker-assisted transaction, will be permitted only during the regular business
hours of the Company in Seattle, Washington. Notwithstanding any contrary
provision of this Agreement, if the expiration date of this option falls on a
Saturday, Sunday or holiday, the Employee may exercise any vested but
unexercised portion of this option at any time prior to the close of business on
the first business day following that Saturday, Sunday or holiday. In

 

- i -



--------------------------------------------------------------------------------

addition, if the option is to be exercised through a stock broker-assisted
transaction, the option must be exercised while the applicable stock market is
open for trading and before the option otherwise expires.

 

9. Conditions to Exercise. Except as provided in Paragraph 8 above or as
otherwise required as a matter of law, the Exercise Price for this option may be
made in one (1) (or a combination of two (2) or more) of the following forms:

 

(a) Personal check, a cashier’s check or a money order.

 

(b) Irrevocable directions to a securities broker approved by the Company to
sell all or part of the option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the Exercise Price and any required
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to Employee.)

 

(c) In another form permitted by the Committee in accordance with the terms of
the Plan.

 

10. Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of shares acquired pursuant to the
exercise of this option (“tax-related items”). These requirements may change
from time to time as laws or interpretations change. Regardless of the Company’s
actions in this regard, the Employee hereby acknowledges and agrees that the
ultimate liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (1) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of shares acquired pursuant to the exercise
of this option; and (2) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Employee’s liability
regarding tax-related items. In the event the Company determines that it and/or
an Affiliate must withhold any tax-related items as a result of the Employee’s
participation in the Plan, the Employee agrees as a condition of the grant of
this option to make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. The Employee authorizes the Company and/or
an Affiliate to withhold all applicable withholding taxes from the Employee’s
wages. Furthermore, the Employee agrees to pay the Company and/or an Affiliate
any amount of taxes the Company and/or an Affiliate may be required to withhold
as a result of the Employee’s participation in the Plan that cannot be satisfied
by deduction from the Employee’s wages or other cash compensation paid to the
Employee by the Company and/or an Affiliate. The Employee acknowledges that he
or she may not exercise this option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.

 

11. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

 

12. No Rights of Stockholder. Neither the Employee (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this option,
unless and until certificates representing such Shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars and
delivered to the Employee (or transferee).

 

13. No Effect on Employment. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only, subject to the provisions of applicable
law. Accordingly, subject to any written, express employment contract with the
Employee, nothing in this Agreement or the Plan shall confer upon the Employee
any right to continue to be employed by the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company or the
Affiliate, which are hereby expressly reserved, to terminate the

 

- ii -



--------------------------------------------------------------------------------

employment of the Employee at any time for any reason whatsoever, with or
without good cause. Such reservation of rights can be modified only in an
express written contract executed by a duly authorized officer of the Company or
the Affiliate employing the Employee. For purposes of this Agreement, the
transfer of employment of the Employee between the Company and any one of its
Affiliates (or between Affiliates) shall not be deemed a Termination of Service.
In addition, a leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by the Company,
or the Affiliate employing the Employee, as the case may be, shall not be deemed
a Termination of Service for the purposes of this Agreement. No leave of absence
may exceed ninety days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.

 

14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 501 Elliott Avenue West, Suite 400, Seattle, WA 98119, or at such other
address as the Company may hereafter designate in writing.

 

15. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.

 

16. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan. This option is not an
incentive stock option as defined in Section 422 of the Internal Revenue Code.
The Company may, in its discretion; issue newly issued shares or treasury shares
pursuant to this option.

 

18. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

19. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

 

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.

 

22. Amendment, Suspension, Termination. By accepting this option, the Employee
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Employee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.

 

- iii -



--------------------------------------------------------------------------------

23. Data Privacy. By accepting this Option Agreement, the Employee consents to
the collection, use, and transfer of personal data as described in this
paragraph to the full extent permitted by and in full compliance with applicable
law. The Employee understands that the Company and its Affiliates hold certain
personal information about the Employee, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any Shares or directorships held in the Company,
and details of all options or other entitlement to Shares awarded, canceled,
exercised, vested, unvested, or outstanding in the Employee’s favor, for the
purpose of managing and administering the Plan (“Data”). The Employee further
understands that the Company and/or its Affiliates will transfer Data among
themselves as necessary for the purposes of implementation, administration, and
management of the Employee’s participation in the Plan, and that the Company
and/or its Affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration, and management of
the Plan (“Data Recipients”). The Employee understands that these Data
Recipients may be located in the Employee’s country of residence or elsewhere,
such as the United States. The Employee authorizes the Data Recipients to
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing the Employee’s
participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on the Employee’s behalf, to a broker or third party with whom the Shares
acquired on exercise may be deposited. The Employee understands that the he or
she may, at any time, review the Data, request that any necessary amendments be
made to it, or withdraw his or her consent herein in writing by contacting the
Company. The Employee further understands that withdrawing consent may affect
the Employee’s ability to participate in the Plan.

 

- iv -